Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-30 are currently pending in the instant application.  Claims 1-24 are rejected; claims 25-29 are objected and claim 30 is considered allowable in this Office Action.

I.	Response to Arguments
Applicant’s arguments, filed January 5, 2021, with respect to the rejection of claims 1-24 under 35 USC 101 as being unpatentable over Patron, et al. (US20170096418 A1) or Patron, et al. (US 2017/0087199 A1) and the rejection of claims 23-24 under 35 USC 112, second paragraph have been fully considered but are not found to be persuasive. 
Applicants traverse the rejection of claims 23-24 under 35 USC 112, second paragraph as being indefinite for the terms “enhance” because the term is well known in the art for describing a means of altering the taste or odor properties of a composition.  However, the Examiner wants to point out that it is unclear to what degree can the taste or order be changed to fall under the “enhanced” definition that Applicants are attempting to claim in the invention. One of ordinary skill in the art would not know what is considered to be ‘enhanced” without a clear definition or without a clear standard for ascertaining the degree that Applicants are attempting with the invention.  Therefore, the claim is considered indefinite and the rejection has been maintained in part.

Applicants traverse the rejection of claims 1-24 under 35 USC 103 as being unpatentable over Patron, et al. (US 20170096418 A1) or Patron, et al. (US 2017/0087199 A1).  Applicants argue that the compounds in the present application at room temperature and under atmospheric pressure are in a form of a very fine powder and that the compounds possess a low solubility.  Applicants state that combining the compounds of formula I and using an alkyl lactate as a solvent resulted in “surprising results”. Applicants further argue that the prior art does not teach or suggest a specific composition but teaches ethyl lactate in a list of over one hundred fragrance components for shampoos, skin care products, and personal care products that can be potentially combined with its amide compounds. Applicants also state that the prior art reference is silent regarding the difficulty of solubilizing the compound of formula (I).  However, the Examiner wants to point out that it has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art (See, for example, In re Boe, 355 F. 2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F. 2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Kaslow, 707 F. 2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1083)). The prior art teaches various compounds that read on the instant application’s compound of formula (I) and its as cooling agents and then the prior art teaches that a fragrance components can be 
    PNG
    media_image1.png
    816
    392
    media_image1.png
    Greyscale
.  


III.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The term "enhance" in claim 23 and 24 are relative terms which renders the claim indefinite.  The term “enhance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Patron, et al. (US 20170096418 A1) or Patron, et al. (US 2017/0087199 A1). Applicants claim 

    PNG
    media_image2.png
    398
    666
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Patron, et al. (‘418) teaches amide compounds that are used as activators of TRPM8 which have a cooling effect. The invention is represented by the compounds in table 1

    PNG
    media_image3.png
    815
    390
    media_image3.png
    Greyscale
(see page 2, paragraph 0024).  The prior art further teaches a composition comprising the above compounds 

Patron, et al. (‘199) teaches amide compounds that are used as activators of TRPM8 which have a cooling effect. The invention is represented by the compounds in table 1

    PNG
    media_image4.png
    963
    640
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    971
    609
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    968
    606
    media_image6.png
    Greyscale
 


The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Patron, et al. (‘418) or Patron, et al. (‘199) and the instant invention is that the instant composition comprises both the compound of formula 
    PNG
    media_image7.png
    168
    298
    media_image7.png
    Greyscale
in combination with an alkyl lactate whereas the prior art broadly teaches the use of an ethyl lactate in combination with a similar compound but does not teach a specific composition with the two. 
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Rinehart, 531 F.2d 1048, 1051, 189  USPQ 143, 147 (CCPA 1976), it 
    PNG
    media_image8.png
    113
    252
    media_image8.png
    Greyscale
and ethyl lactate when the art teaches the possible combination of ethyl lactate (used as a flavoring agent) and the above compound with a reasonable expectation of success.  The prior art teaches that the combination of cooling agents and a fragrance is known in the art and can be used in the formulation of personal care products with fragrance components (see page 39, the beginning of paragraph 120 in ‘418) or  (see page 61, in the beginning of paragraph 0053 in ‘199).  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare a combination as stated above  based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a combination of 
    PNG
    media_image8.png
    113
    252
    media_image8.png
    Greyscale
(a cooling agent) and ethyl lactate (fragrance component) as disclosed and taught in the prior art reference of Patron, et al. (US 2017/0096418 A1) or Patron, et al. (US 2017/0087199 A1).  A strong prima facie obviousness has been established.





IV.	Objections

Dependent Claim Objections
Dependent Claims 25-29 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


IV.  Objections

Dependent Claim Objections
Dependent Claims 25-29 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

V.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626